Citation Nr: 0604873	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  05-38 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Service connection for bilateral hearing loss.

2.	Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from July 1945 to July 1946.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.   


FINDINGS OF FACT

1.	The veteran's bilateral hearing loss is not related to 
active service.  

2.	The veteran's tinnitus is not related to active service.  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2005).  

2.	Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and for tinnitus.  In the interest of clarity, 
the Board will initially discuss whether these issues have 
been properly developed for appellate purposes.  The Board 
will then address the merits of the claims, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in June 2005, a Statement of the Case issued 
in November 2005, and a letter from the RO issued in March 
2005.    

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument.  In the March 2005 letter, the 
RO advised the veteran of the respective duties of the VA and 
of the veteran in obtaining evidence needed to substantiate 
his claims; requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004)(veteran should be notified that he 
should submit any pertinent evidence in his possession); and 
provided notification to the veteran before the RO 
adjudicated his claims in June 2005.  Pelegrini, 18 Vet. 
App. at 121 (a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits).  

As such, the Board finds that the rating decision, the 
Statement of the Case, and the notification letter provided 
by the RO specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103.   

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained private, VA, and service medical records relevant to 
the appeal, and provided the veteran with VA compensation 
examination.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection

In February 2005, the veteran claimed service connection for 
hearing loss and for tinnitus.  He maintains that his service 
with the US Navy, particularly while working with marines and 
with a construction battalion, damaged his ears and led to 
his hearing loss and tinnitus.  For the reasons set forth 
below, the Board disagrees with the veteran's claims. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  Generally, to establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In assessing the veteran's service connection claim for 
bilateral hearing loss, the Board must first determine 
whether the veteran has a hearing disability under VA 
regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385 
(2005).  Thereunder, a hearing disability will be determined 
where any of the following threshold measures has been found:  
where the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
where the auditory threshold for at least three of the 
frequencies is 26 decibels or greater; or where speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.         

In this matter, the Board finds the preponderance of the 
evidence in support of the veteran's claim to a current 
hearing loss disorder.  A VA audiology examination dated in 
June 2005, and a private audiology examination report dated 
in February 2005, show (for both ears) decibel levels in 
excess of 40 for various frequencies at 1000 and higher, and 
show speech recognition scores below 94 percent for both 
ears.  38 C.F.R. § 3.385.  As such, the first element of Pond 
is satisfied for this claim.  Pond, 12 Vet. App. at 346.  By 
contrast, the record is not clear on the issue of whether the 
veteran has a current tinnitus disorder.  In his claim, and 
in the June 2005 VA audiology report, it is clear that the 
veteran complains of tinnitus.  But there is no affirmative 
medical diagnosis of this disorder in the record.  
Nevertheless, because the record does not support the second 
and third elements of Pond for this claim (nor for the 
hearing loss claim), the Board finds that the veteran's 
service connection claim for tinnitus fails, irrespective of 
whether he has a current disorder.  

As to the second element of Pond, the record contains no 
medical evidence supporting the veteran's claims that he 
incurred his disorders during service.  Service medical 
records are negative for any complaints, treatment or 
diagnoses related to the veteran's hearing or his ears.  The 
veteran's separation report of medical examination is 
negative for any problems associated with the veteran's 
hearing or his ears.  The veteran did not claim service 
connection for his tinnitus and his hearing disability until 
February 2005, almost 60 years following service.  And the 
earliest medical evidence of a hearing disability is the 
February 2005 private audiology report, dated almost 60 years 
after service.  In sum, the record contains no medical 
evidence of an inservice incurrence of an ear or hearing 
injury or disease, or of a continuity of symptomatology of 
such a disorder following service.  38 C.F.R. 3.303(b); Pond, 
12 Vet. App. at 346.  

As to the third element of Pond, the Board finds the record 
lacking in medical evidence of a nexus between the current 
hearing disorders and an inservice disease or injury.  Pond, 
12 Vet. App. at 346.  In fact, the June 2005 examiner stated 
that it was unlikely that hearing loss and tinnitus related 
to military service.  See Hensley v. Brown, 5 Vet. App. 155, 
158 (1993)(service connection may be granted on the basis of 
a post-service initial diagnosis of a disease, where medical 
evidence relates the current disability to the period of 
service).    

The Board has reviewed and considered the veteran's 
statements that service caused his hearing disorders.  But, 
as a layperson without medical expertise or training, his 
statements alone are insufficient to prove his claims.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (laypersons are not 
competent to render medical opinions).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


